 

U.S. DISTRICT COURT - N.D. OF N.Y.

 

 

 

 

 

 

 

 

FEB 27 2020
UNITED STATES DISTRICT COURT AT O'CLOCK
NORTHERN DISTRICT OF NEW YORK John M. Domurad. Clerk- Utica

KEYBANK NATIONAL ASSOCIATION : CASE NO. 1:19-CV-1562-DNH-ATB

Plaintiff, : JUDGE DAVID N. HURD
v.
MONOLITH SOLAR ASSOCIATES LLC, ; ORDER AUTHORIZING
et al. : FINANCING

Defendants.

THIS MATTER is before the Court upon the Motion (the “Motion”) of Daniel Scouler in
his capacity as receiver of the Reccivership Defendants! (“Receiver”) pursuant to those certain

Orders appointing and modifying the Order Appointing Receiver [Doc. No. 7], including the

First Order Modifying Receivership Order [Doc. No. 30], and the Second Order Modifying

 

' The “Receivership Defendants” are: Albany CSD Solar. 1 LLC; Albany CSD Solar 2 LLC
(FKA MSAP 9 LLC); Amsterdam Reservoir Solar 1 LLC; City of Albany Solar 1 LLC; City of
Albany Solar 2 LLC; City of Albany Solar 3 LLC (FKA MSAP 6 LLC); City of Troy Solar |
LLC; Community Solar 1 LLC (FKA MSAP 8 LLC); Cordell Road Solar 1 LLC; Craryville
Two Town Road Solar 1 LLC; Craryville Two Town Road Solar 2 LLC; Granville CSD Solar 1
LLC; Johnsonville Route 7 Solar 1 LLC; Key Solar | LLC (FKA MSAP 7 LLC); Load Zone A
LLC; Load Zone B and C LLC; Load Zone D and E LLC; Load Zone F LLC; Load Zone G
LLC; Marion Wamer Road Solar | LUC; Mayfield CSD Solar 1 LLC; Monolith Solar Associates
LLC; MSAP 10 LLC; MSAP 11 LLC; MSAP 12 LLC; MSAP 14 LLC; NYSDOT Solar 1 LLC
(FKA MSAP 5 LLC); Rensselacr County Solar 1 LLC; Rensselaer County Solar 2 LLC (FKA
MSAP 4 LLC); Route 7 Solar Farm | LLC; Russell Sage Solar 1 LLC; SAE Sun and Earth
Energy Incorporated; Sand Lake [astern Union Turnpike Solar 1 LLC; Schenectady
Hetcheltown Road Solar | LLC: Schenectady Ice Rink Solar 1 LLC; Schuylerville CSD Solar |
LLC; Scotia Glenville CSD Solar | LLC; Seward Pine Hill Road Solar 1 LLC; Seward Pine Hill
Road Solar 2 LLC (FKA MSAP 3 LLC); Smithville Tarbell Road Solar 1 LLC: Solar Energy
Properties LLC; Solar Management Group 2013, LLC; Solar Management Group, LLC; Solar
Vista LLC; Vista Management Group LLC; Schenectady Hetcheltown Road Solar 2 LLC (FKA
Manheim State Route 167 Solar | LLC); and Salem County Route 153 Solar 1 LLC. The
“Defendants” are the Receivership Defendants, defendant Steven A. Erby, and defendant Mark
Fobare.

4827-9398-3153
Receivership Order {Doc. No. 4b. (together, the “Appointment Orders”), seeking entry of
an order (this “Order”), inter alia:

(1) Authorizing the Receiver lo obtain financing in one or more advances subject and
pursuant to the terms of this Order and up to twenty (20) receiver certificates of $50,000 each in

the form attached to this Order as |-xhibit A (each. a “Receiver Certificate” and collectively, the

 

“Receiver Certificates”). by and among Receiver, as borrower, and Plaintiff, KeyBank National
Association, as lender (“KeyBank’’):

(2} Approving the terms and conditions of the Receiver Certificates;

G3) — Authorizing and directing the Recciver to execute and deliver, from time to time,
all such other documents, instruments, and agreements and to perform all such other acts as may
be required in connection with or as provided by the Receiver Certificates;

(4) = Authorizing the repayment of the indebtedness evidenced by the Receiver
Certificates and the grant(s) of security contemplated by this Order, including liens in any and all
Collateral (as defined below) whether such Collateral is or was acquired or generated by the
Receivership Defendants or their estates before or after the date of the Appointment Orders

(5) Modifying the stay imposed by the Appointment Orders to the extent necessary to
permit KeyBank and the Reeciver to implement the terms of this Order; and

(6) Granting the Receiver such other and further relief as the Court deems necessary,
appropriate, equitable, and proper.

After due deliberation and sufficient cause appearing therefore,

THE COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS:

A, On December 20, 2019, the Court entered the Appointment Orders, appointing

Daniel Scouler receiver to take complete custody and control of (i) the operation, management,

2

4827-9398-3153 2
income, property (real, personal, tangible, intangible) and assets of the Receivership Defendants
of any nature whatsoever; and (ii) all of the equity interests of Defendants, Mark Fobare and
Steven Erby, in the Receivership Defendants (including without limitation the right to exercise
exclusive authority and control of such equily interests and all governance, management and
other rights associated therewith) (collectively, the “Receivership Property”). The
Appointment Orders further enjoined and restrained all Defendant Representatives from directly
or indirectly interfering with the use, management, possession, control, and liquidation of the
Receivership Property during the pendency of this action. The Court has authorized the Receiver
to manage the affairs of the Receivership Defendants in accordance with his duty to maximize
the value of the Receivership Defendants” business.

B. This Court has jurisdiction over the Reccivership Property and constitutional
authority to enter the Order.

Cc. The authority granted hercin to issue the Receiver Certificates and obtain funds
thereunder is critical to avoid immediate and irreparable harm to the Receivership Property and
related businesses and business relationships. The entry of this Order is in the best interests of
the Receivership Defendants’ respective estates and their creditors as its implementation will,
among other things, provide funds necessary to preserve the value of the Receivership Property
pending such further disposition as may be appropriate.

D. The Receiver is presently unable to obtain unsecured credit on the same or better
terms than those represented by the Receiver Certificates. KeyBank has indicated a willingness
to provide the Receiver with an initial loan of $100,000 and to consider additional loans to the
Receiver (provided that the aggregate amount borrowed shall not exceed $1,000,000), which

additional loans shall be in the sole discretion of KeyBank, as contemplated herein, but solely on

4827-9398-3 153

had
the terms and conditions set forth in this Order and the Receiver Certificates. After considering
all of the alternatives, the Recciver has concluded, in the exercise of his best and reasonable
business judgment, that the financing to be provided by KeyBank under the terms of this Order
represents the best financing available to the Receiver under the circumstances.

E. The terms of the financing authorized hereby are fair and reasonable under the
circumstances, reflect the Recciver’s exercise of prudent business judgment consistent with his
fiduciary duties, and are supported by reasonably cquivalent value and fair consideration.

F. The Receiver has shown good cause for the entry of this Order and the Court
concludes that entry of this Order is necessary to preserve the value of the Receivership Property
in the best interests of the creditors of the Reccivership Defendants. Among other things, entry
of this Order will, pending such disposition of the Receivership Property as may be determined
to be appropriate, minimize disruption of the Business, permit the Receiver to meet payroll and
other operating expenses, and instill confidence in potential purchasers of the Receivership
Property by demonstrating an ability to preserve its value. The financing arrangement authorized
hereunder is vital to the Receivership Defendants’ estates and operations.

G. In KeyBank’s first Amended Complaint [Doc. 22], KeyBank has alleged that
Defendants owe KeyBank in excess of $6 million (the “Pre-Receivership KeyBank
Indebtedness”) in connection with certain loans, equipment leases, guarantees, pledges,
mortgages and security instruments executed by the Defendants (collectively, the “Pre-
Receivership Transaction Documents’) which sums are secured by certain assets of the
Receivership Defendants (such property is the “Pre-Receivership KeyBank Collateral” and the

liens securing such are “Pre-Receivership KeyBank Liens”).

4827-9398-3153

n
_
H. The Receiver and KevBank have negotiated the terms and conditions of this
Order and the Receiver Certificates in good faith and at arm’s length, and any credit extended by
KeyBank to the Recciver in connection with this Order hereafter shall be and hereby is, deemed
to have been extended in “good faith.”

I. All of the Obligations (as defined below) incurred and transfers made pursuant to
this Order and the Receiver Certificates are made for fair consideration and reasonably
equivalent value, as such phrascs are used in section 548 of the Bankruptcy Code or any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act,
Uniform Voidable Transactions Act or similar statute or common law.

J. The Receiver has provided adequate and sufficient notice of the Motion by
providing written notice to all creditors identified on the Receiver’s declaration of service filed in
conjunction of the Motion. Such notice is appropriate, adequate, and proper under the
circumstances involved in this case.

BASED ON THE FOREGOING, IT IS HEREBY ADJUDGED, ORDERED AND
DECREED:

1. The Motion is granted subject to the terms and conditions set forth in this Order.
Any objections that have not previously been withdrawn are hereby overruled, This Order shall
become effective immediately upon its entry.

2. Subject to the express terms and conditions contained in this Order, the Receiver
is hereby authorized to execute and deliver to KeyBank from time to time the Receiver
Certificates and such additional decuments, instruments and agreements as may be reasonably
required to effectuate the purposes of this Order as and when loans are made to the Receiver by
KeyBank in accordance with the terms expressly set forth therein. The Receiver shall comply

with and perform all of the express terms and conditions contained in the Receiver Certificates

4827-9398-3153 5
and such additional documents, instruments, and agreements. The failure to reference or discuss
any particular provision of the Receiver Certificates in this Order shall not affect the validity or
enforceability of any such provision and the Receiver Certificates are hereby approved in their
entirety and are incorporated herein by reference.

3, Without limiting the foregoing, subject to the express terms of the Receiver
Certificates, the Appointment Orders and this Order, the Receiver shall be immediately
authorized to borrow money under and pursuant to the terms of the Receiver Certificates,
provided that the aggregate principal amount outstanding at any time shall not exceed
$1,000,000 (such amounts borrowed arc the “Post-Receivership Advances”).

4. Subject to the express terms and conditions contained in the Receiver Certificates,
the Appointment Orders and this Order, the Receiver may use Post-Receivership Advances to
(a) fund operating and maintenance costs and other general corporate purposes (b) pay all fees
and expenses required to be paid under the Receiver Certificates, (c) pay the reasonable
professional fees and expenses incurred by KeyBank in connection with the preparation and
negotiation of the Receiver Certificates and this Order, and (d) pay the origination fees due and
payable under the Receivership Certificates.

5. All Post-Receivership Advances, all interest thereon, and all fees, costs, expenses,
indebtedness, obligations and other liabilities arising or incurred on or after the date of the entry
of this Order and owing by the Receiver to KeyBank under the Receiver Certificates and this
Order shall hereinafter be referred to as the “Obligations.” The Obligations shail: (i) be
evidenced by the books and records of KeyBank in accordance with the Receiver Certificates;
(ii) bear interest as set forth in the Receiver Certificates. which interest shall accrue and be

payable on the maturity dates of the Receiver Certificates; (iii) be secured by virtue of the

4827-9398-3153 6
provisions in this Order; (iv) be payable in accordance with the express terms of this Order and
the Receiver Certificates; and (v) comply with and otherwise be governed by the express terms
set forth in the Receiver Certificates and this Order.

6. Upon the disposition of any Post-Receivership KeyBank Collateral (as defined
below), the sale proceeds realized from such disposition shall be used: first, to satisfy allowed
claims of creditors other than KeyBank which are secured by properly perfected, valid, non-
avoidable and enforceable liens as of the date of entry of the Appointment Orders in accordance
with the relative priority thereof until paid in full; second, to satisfy the Obligations until paid in
full; and third, to satisfy the Pre-Receivership KeyBank Indebtedness? and allowed claims of
creditors of the Receivership Defendants, on a pari passu basis, until paid in full; provided,
however, that the Receiver, with KeyBank’s prior written consent, may use the proceeds from
the disposition of any Post-Reccivership KeyBank Collateral otherwise payable to KeyBank (and
which the Receiver certifies to KeyBank in writing would, in fact, otherwise be payable to
KeyBank) to fund operational, administrative, liquidation or wind-down expenses of the
Business. Until the date of the entry of an order terminating the Appointment Orders (the
“Receivership Termination Date”), KeyBank shall be entitled to apply procceds it realizes on
account of the disposition of any Pre-Reccivership KeyBank Collateral to the Pre-Receivership
KeyBank Indebtedness until paid in full: provided, However, that KeyBank shall hold in reserve,
in an account of KeyBank. and shall set aside from the proceeds of Pre-Receivership KeyBank
Collateral it realizes amounts that, in the agyregate, equal the Obligations outstanding at such

time (the “Reserve”), which Reserve shall be reduced through application of such funds to the

3 For the avoidance of any doubt to the extent of the term “Pre-Receivership Key Bank Indebtedness” as utilized
herein may be interpreted as jncluding contractual legal fees and expenses or “Collection Expenses” as referred to in
the First Amended Complaint. such expenses shall be paid to the extent allowed and ordered by the Court following
proper application by Key Bank counsel.

4827-9398-3153 7
Pre-Receivership KeyBank Indebtedness by the amount KeyBank applies to the Obligations
from the disposition of Post-Receivership KeyBank Collateral. Upon the Receivership
Termination Date or such earlier time as the Court may permit, KeyBank shall be entitled to
apply the funds held in the Reserve to the Obligations.

7. Subject to the Reserve requirements set forth in Section 6 hereof and subject to
any valid and enforceable liens of other creditors as of the date of entry the Appointment Orders,
proceeds of Collateral remitted to KeyBank shall be applied: (i) first, to reasonable and
documented out of pocket fees and expenses incurred by KeyBank in connection with the
financing provided to the Receiver, including, without limitation, the reasonable professional
fees and expenses incurred by KeyBank; (ii) second, to the Pre-Receivership KeyBank
Indebtedness until paid in full; and (ili) third, to the Obligations until paid in full.

8. As security for the full and timely payment of all the Obligations, KeyBank is
hereby granted valid, perfected and cnforceable security interests and liens (collectively, “Post-
Receivership KeyBank Liens”) upon all real and personal property of the Receivership
Defendants, and whether now owned or hereafter acquired or arising, whether tangible or
intangible, and regardless of where located (all such property being referred to herein as the
“Collateral”). For the avoidance of doubt, the Post-Receivership KeyBank Liens shall not
prime any properly perfected, valid, non-avoidable and enforceable liens as of the date of entry
of the Appointment Orders. To the extent that any Collateral is not subject to any Pre-
Receivership KeyBank Liens, such Collateral is the ““Post-Receivership KeyBank Collateral.”

9. The liens and security interests granted herein for the benefit of KeyBank are and
shall be valid, perfected, enforceable, nonavoidable and effective by operation of law as of the

date of this Order without any further action by the Receiver, the Receivership Defendants,

4827-9398-3153 g
KeyBank or any other party, and without the execution, filing, or recordation of any financing
statements, security agreements, mortwages. or other documents. If KeyBank hereafter requests
that the Receiver execute and deliver to KeyBank financing statements, security agreements,
collateral assignments, mortgages, or other instruments or documents considered by KeyBank to
be reasonably necessary or desirable to further evidence the perfection of the liens and security
interests granted in this Order, the Receiver is hereby authorized and directed to execute and
deliver all such financing statements, security agreements, mortgages, collateral assignments,
instruments, and documents, and KeyBank is hereby authorized to file or record, in its sole
discretion, such documents and the Receivership Certificates; provided that all such documents
shall be deemed to have been filed or recorded as of the date of this Order.

10. So Jong as no Termination Event (as defined below) has occurred, the Receiver is
authorized to use the Post-Receivership Advances in accordance with the express terms of this
Order and the Appointment Orders to pay compensation and expense reimbursements of
professional persons retained by the Receiver upon allowance by the Court and other operational
expenses of the Business. Nothing in this paragraph shall prejudice or impair the rights of
KeyBank to object to the fees and expenses of the Recciver or his professionals.

1t. No portion of the Post-Reccivership Advances or sale proceeds of the Pre-
Receivership KeyBank Collateral may be used to (i) investigate, prepare for, commence or
prosecute any action, counterclaim or objection with respect to the claims, liens or security
interests of KeyBank, or the conduct of KeyBank, or (ji) investigate, prepare for, prosecute,
defend or otherwise contest any claim or any action against or otherwise adverse to KeyBank.

12. Notwithstanding anything herein to the contrary, the Receiver shall no longer,

pursuant to this Order or otherwise, be authorized to issue Receiver Certificates or use Post-

4827-9398-3153 9
Receivership Advances following the date written notice is provided to the Receiver, counsel to
the Receiver, and all parties that have appeared in this action (the “Termination Date”) of the
earliest to occur of any of the following events (any such event shall be referred to as a
“Termination Event”):
(a) material non-compliance by the Receiver with any of the terms, provisions
or covenants of this Order, the Appointment Orders or the Receivership Certificates;
(b) failure by the Receiver to pay interest, principal or fees when due under
the Receiver Certificates;
(c) the resignation or removal of the Receiver or the Court’s termination of
the Receiver’s authority to act as receiver in this matter;
(d) the termination of, or a material limitation imposed on the powers granted
to Receiver in, the Appointment Orders;
(e) the occirrence of any material damage to, or loss of, Collateral for which
insurance proceeds cannot be or are not paid to KeyBank in accordance with Paragraph 7
of this Order;
(f the grant of any lien or claim that is or purports to be senior or pari passu
with the Pre-Reccivership Key Bank Liens or Post-Receivership KeyBank Liens;
(g) the issuance of receiver certificates other than the Receiver Certificates
contemplated by this Order:
(h) the Receiver’s other unauthorized borrowing except ordinary, unsecured
trade credit obtained in the ordinary course;
(i) the reversal, revocation or modification of this Order or the Appointment

Orders in a manner adverse to Key Bank; and/or

4827-9398-3153 10
(j) the final maturity date of the Receiver Certificates.

13. KeyBank may waive any Termination Event or delay the Termination Date in its
sole discretion; provided, that any such waiver or delay shall be in a writing signed by KeyBank.

14. — In seeking to collect the Obligations, or to enforce any of the rights and remedies
as a secured party or as atherwise contemplated by this Order or the Appointment Orders, and by
taking any other actions pursuant to this Order or the Appointment Orders, KeyBank shall not
have any liability to any third party and shall not be decmed to be in control of the operations of
the Receivership Defendants or the Recciver or otherwise considered to be acting as a
“responsible person” or “owner” or “operator” with respect to the operation or the management
of the Receivership Defendants or the Reccivership Property, as such terms, or any similar terms,
are used in the Comprehensive, Environmental Response, Compensation and Liability Act, as
amended (42 U.S.C. §§ 9601, ef seq.), or in any other federal or state statute or otherwise.

15. If any or all of the provisions of this Order are hereafter modified, vacated, or
stayed: (a) such modification, vacation. or stay, shall not affect the validity of any obligation,
indebtedness, liability, security interests or liens granted or incurred by the Receiver to KeyBank
on or after the date of this Order and prior to the effective date of such stay, modification or
vacation, or the validity and enforceability of any security interests, liens, priority or right
authorized or created hereby; and (b) any indebtedness, obligation or liability incurred by the
Receiver to KeyBank on or alter the date of this Order and prior to the effective date of such
stay, modification or vacation shall be governed in all respects by the provisions of this Order,
and KeyBank shall be entitled to all the rights, remedies, privileges and benefits, including the
priority, security interests and liens granted herein and pursuant to the Receiver Certificates, with

respect to any such indebtedness, obligation or Hability.

4827-9398-3153 1!
16. Nothing set forth or otherwise contemplated by in this Order shall constitute or be
deemed to constitute a waiver of the Receiver’s right to seek any charge, lien, assessment or
claim against any of Post-Receivership KeyBank Collateral or its proceeds for the purpose of
satisfying the Obligations outstanding at any time.

17. The provisions of this Order shall be binding upon and inure to the benefit of
KeyBank, the Receiver, the Defendants, the Defendants’ creditors, all parties in interest and their
respective successors and assigns.

18. The rights and remedies of KeyBank specified herein are cumulative and not
exclusive of any rights or remedics that it may have under this Order, the Appointment Orders,
the Receivership Certificates or any of the Pre-Receivership Transaction Documents or
otherwise. To the extent any of the express terms and conditions of the Receivership Certificates
or the Appointment Orders are in conflict with the express terms and conditions of this Order,
the provisions and intent of this Order shall control. For the avoidance of any doubt, this Order
is not intended to nor shall it be interpreted or construed to affect, alter or impair the rights of
CCFCU or M&T Bank as provided by paragraphs 11 and 21 of the Second Order Modifying
Receivership Order [Doc. No. __ Vo ene

19. The Receiver and KeyBank are hereby authorized to implement any non-material
modifications to the Receivership Certificates without further order of this Court.

20. On or before ten (10) days following the entry of this Order, the Receiver shall,
by written notice, send a copy of this Order to (i) the Defendants, (ii) the creditors in the
Receiver’s declaration of service filed in conjunction with the Motion, and (iii) any other party
that has filed, as of the date hereof, a request for notices with the Clerk of Court.

21. The Court shall retain jurisdiction to resolve all matters concerning this Order.

4827-9398-3153 12

ra
 

Dated: . Reh soy 27 2020,

4827-9398-3153 3
